Opinion,
Mr. Justice Williams :
The several assignments of error in this case raise but a single question. The action was brought to recover a small piece of land on the line of the Allegheny Valley Railroad. The plaintiff filed his abstract of title showing a regular chain of conveyances from the commonwealth down to himself, and called upon the defendant under a rule of court to *158file an abstract of tbe title under which he claimed. In conformity with the rule the defendant filed an abstract in which he alleged title in one Edward Pedan as early as 1825, a conveyance by him to James Ireland in 1835, and possession by Ireland and his heirs (of whom defendant was one) from 1835 to the bringing of this suit.
On the trial the defendant made several offers, the purpose of which was to fix definitely the lines of the tract to which plaintiff’s written title related and of which he had been in actual possession; and also to locate the lines of the land which he, the defendant, claimed under his written title; and of which he alleged he and his ancestor had been in actual adverse possession for fifty years. The court refused these offers under a construction of the rule of court under which the abstract of defendant had been filed. The court said: “ By the abstract of title under our rule of court the defendant admits that the piece of land in dispute is embraced within the deeds set forth in the plaintiff’s brief of title, and that the plaintiff has a paper title to the same. Therefore, any evidence disputing the fact that the piece of land is within the plaintiff’s abstract is not proper under our rule of court. The defendant’s abstract of title sets forth his title as against the plaintiff by adverse possession, and the evidence must be limited to that question.”
But the defendant had to show the lines to which his possession extended. Without definite boundaries, his possession was rambling, uncertain and of no avail as a defence to the plaintiff’s action. If, as' the court held, “ the evidence must be limited to the question of adverse possession,” it was nevertheless absolutely necessary to show within whose inclosure the premises in dispute were. The defendant offered to show that whatever the plaintiff’s paper title might cover, the lines on the ground by which his possession was bounded did not include this land. The evidence was not offered to show the general location of the lands covered by plaintiff’s deeds, but to limit Ms actual possession. For tMs purpose it was both competent and important evidence. The admission of the defendant under Ms abstract and the rule of court did not cover the possession of the small piece of land in controversy, for he set out distinctly his title by virtue of the statute of limita*159tions. The court below so held, yet refused the offer to show that the lines of the defendant’s inclosure actually embraced the land in controversy, while those of the plaintiff did not. This offer should have been admitted. If the proof proposed had been made and it had appeared that the lines of the plaintiff’s inclosure did not include the land in controversy, but that the actual inclosure of the defendant did include it, and that the defendant had been in the actual, visible, hostile possession up to the lines of his inclosure for more than twenty-one years before suit brought, it will not be doubted that his defence was sufficient to defeat the plaintiff’s paper title. This is in substance what the defendant proposed to prove but which was excluded.
As the case stood it was narrowed by the abstracts and the rule of court to the single question of title by possession. The exact limits of the possession of the parties, so far as those limits affected the land in controversy, were important. If the lines to which the plaintiff claimed did not include this land, so as to give him the actual, exclusive, hostile possession of it, and the lines of the defendant’s possession did include it, the defendant had a right to make the proof, and his offer to do so should have been admitted. The other assignments of error are not sustained.
Judgment reversed and venire facias de novo awarded.